DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action for application Serial No. 16/520,552. Claims 1-7 have been examined and fully considered.
Claim(s) 1-7 have been amended.
Claim(s) 1-7 are pending in Instant Application.
Response to Arguments
Applicant’s arguments, see Remark filed, 03/17/2022 with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants amendments have overcome the previous claim objections and 35 USC § 112 rejections. Therefore, the claim objections and 35 USC § 112 rejections are withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (US 2014/0236428; previous recorded) in view of Ueno et al. (US 2019/0210638), and in view of Watanabe Akihiro hereinafter referred to as Akihiro (JP2016002959A; the citations are based on the provided English Translation; previous recorded).
	Akiyama discloses a driving assistance apparatus (see at least Para. [0025], “a driving support system”) comprising: 
	a first processor programmed (see at least Para. [0025], “shown in FIG. 1, a control unit (ECU) 1 for driving support is mounted in a vehicle”; and Para. [0029], “the ECU 1 is provided with a travel path recognition unit 100”) to: 
	recognize a surrounding environment of a vehicle (see at least Para. [0027], “The outside recognition device 2 includes at least one of measuring devices Such as, for example, an LIDAR (Laser Imaging Detection And Ranging), an LRF (Laser Range Finder), a millimeter wave radar, a stereoscopic camera, etc., and detects information with respect to the relative positions (e.g., a relative distance, a relative angle, etc.) of a three-dimensional or solid object 30 existing in the surroundings of the vehicle and an own or subject vehicle 20. Here, note that the detection of the information with respect to the solid object 30 by the outside recognition device 2”); 
	perform a steering assist (see at least Para. [0028], “a variety of kinds of equipment such as an EPS (electric power steering) 10, an ECB (electronic controlled brake) 11, etc., are connected to the ECU 1. The EPS 10 is a device which assists the steering torque of the steering wheel by making use of the torque generated by an electric motor”) in a width direction of a traffic lane (see at least Para. [0047], “In step S201, it is determined by the support control unit 102 whether avoidance lines to be taken in order to prevent the subject vehicle 20 from coming into collision with the recognized solid object 30 exist in both right and left directions of the subject vehicle 20 on the opposite sides of the solid object 30. This determination is to determine whether at least one avoidance line exists in each of the right and left directions (width directions) of the subject vehicle 20 on the basis of the solid object 30”) on which the vehicle is driving when a pedestrian is recognized by the recognizer (see at least Para. [0030], “The travel path recognition unit 100 generates information with respect to a road (travel path) on which the subject vehicle 20 will travel from now on, based on the information outputted from the outside recognition device 2. For example, in a coordinate system in which the subject vehicle 20 is located on the origin, the travel path recognition unit 100 generates information on the position coordinates of the solid object 30, which can be an obstacle to the subject vehicle 20”) within a predetermined range (see at least Para. [0035], “In cases where the solid object 30 exists on this predicted path, or in cases where the solid object 30 exists in the range of a constant or fixed distance from this path, it will be judged that the solid object 30 exists in the direction of movement of the subject vehicle 20” *** Examiner interprets that recognition device is operating within the predetermined range of the vehicle path) from the vehicle (see at least Para. [0027], “The outside recognition device 2 includes at least one of measuring devices such as, for example, an LIDAR (Laser Imaging Detection And Ranging), an LRF (Laser Range Finder), a millimeter wave radar, a stereoscopic camera, etc., and detects information with respect to the relative positions (e.g., a relative distance, a relative angle, etc.) of a three-dimensional or solid object 30 existing in the surroundings of the vehicle and an own or subject vehicle 20. Here, note that the detection of the information with respect to the solid object 30 by the outside recognition device 2”), wherein a steering torque (see at least Para. [0026], “a steering torque sensor 9”) for steering the vehicle in a direction in which the vehicle goes away from the pedestrian is applied to the vehicle in the steering assist (see at least Para. [0037]; and Para. [0039], “it is assumed that the turning control is carried out in such a manner that the subject vehicle travels on the avoidance line b11 in order to avoid the collision with the solid object 30. Specifically, the support control unit 102 sends a command to the EPS 10, so that the steering torque generated by the EPS 10 is applied to the steering, thereby performing the steering operation of the steering. Further, by carrying out the deceleration of the subject vehicle with the braking force by means of the ECB 11, in addition to such turning, it becomes possible to avoid the collision with the solid object 30 more safely”); and…
	Akiyama does not explicitly disclose said driving assistance apparatus comprising:
	second processor programmed to: 
	cancel the steering assist when a predetermined cancellation condition is satisfied while the steering assist is performed, wherein the predetermined cancellation condition includes: 
	a first condition caused by that at least a part of the traffic lane is not recognized by the first processor; and 
	a second condition caused by that a vehicle operation is performed by a driver of the vehicle, and
	wherein, the cancel of the steering assist by the second processor includes: 
	2when the first condition is satisfied, apply a steering torque in an opposite direction, which is opposite to a direction of the steering torque applied by the steering assist, to the vehicle, and
	when the first condition is satisfied, increase a torque change amount per unit time of the steering torque in the opposite direction in comparison with when the second condition is satisfied.
	However, in the same field of endeavor, Ueno teaches
	second processor programmed (see at least Para. [0022], “an automatic steering cancellation determination section 22”) to: 
	cancel the steering assist when a predetermined cancellation condition is satisfied while the steering assist is performed (see at least Para. [0038], “the automatic steering is cancelled
due to an override determination and transited to the manual steering. When the automatic steering is transited to the manual steering, the vehicle control system of the related art changes the motor torque so that the torque difference between the assist torque and the automatic steering torque is gradually approximated to each other in order to make the motor torque equal to the assist torque”; and Para. [0078], “an automatic steering cancellation determination section configured to determine that the automatic steering is cancelled
in a case where the time when the steering torque detected by the torque sensor is larger than a predetermined torque continues for a predetermined period of time or longer than the predetermined period of time during the automatic steering”), wherein the predetermined cancellation condition (see at least Para. [0025], “(predetermined period) is provided for making the automatic steering cancellation determination”) includes:
	…and
	the cancel of the steering assist by the second processor (see at least Para. [0022], “an automatic steering cancellation determination section 22”) includes: 2
	 …apply a steering torque in an opposite direction, which is opposite to a direction of the steering torque applied by the steering assist, to the vehicle (see at least Para. Para. [0045], “if the motor torque after the automatic steering cancellation is excessive relative to the assist torque, and the turning angle after the automatic steering cancellation decreases relative to the turning angle before the automatic steering cancellation, it can be determined that a large motor torque is generated to act in the opposite direction to the steering direction of the steering wheel 2. When the change rate switch conditions are satisfied, the change rate of the motor torque is set to the first change rate (Step S6), and the motor torque is immediately approximated to the assist torque. This prevents the rapid opposite rotation of the steering wheel 2. It is then possible to prevent an unintended motion of the steering wheel 2 and that of the vehicle”), and 
	…increase a torque change amount per unit time of the steering torque in the opposite direction in comparison with when the second condition is satisfied (see at least Para. [0050], “when it is detected that a large motor torque is generated to act in the opposite direction to
the steering direction of the steering wheel 2, the rate for approximating the motor torque to the assist torque is increased. The rapid opposite rotation of the steering wheel 2 is restrained, as compared to the related art shown in FIG.5”;  and Para. [0022] “The automatic steering cancellation determination section 22 determines, according to the steering torque, whether the driver has executed steering intervention (override). If determining that override has been executed, the automatic steering cancellation determination section 22 outputs an automatic steering cancel command to the motor torque control section 23. During the automatic steering (automatic operation), the motor torque control section 23 controls current to be supplied to the motor 14, using the automatic steering torque as a target value”,  Para. [0025], [0026], [0027],  ***Examiner notes that paragraphs illustrates comparison with when the second condition is satisfied. Ueno was brought in to teach the comparison with when the second condition is satisfied).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify Akiyama by combining as second processor programmed to: cancel the steering assist when a predetermined cancellation condition is satisfied while the steering assist is performed, wherein the predetermined cancellation condition includes: a first condition caused by that at least a part of the traffic lane is not recognized by the first processor; and …, and wherein, the cancel of the steering assist by the second processor includes: apply a steering torque in an opposite direction, which is opposite to a direction of the steering torque applied by the steering assist, to the vehicle, and …increase a torque change amount per unit time of the steering torque in the opposite direction in comparison with when the second condition is satisfied taught by Ueno. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the deterioration of steering feeling, which is caused by the cancellation of automatic steering (see at least Para. [0005]).
	Akiyama in view of Ueno teaches second processor programmed (see at least Para. [0022], “an automatic steering cancellation determination section 22”), however neither teach the second processor programmed to: 
	…a first condition caused by that at least a part of the traffic lane is not recognized by the first processor…
	when the first condition is satisfied…
	However, in the same field of endeavor, Akihiro teaches
	…a first condition caused by that at least a part of the traffic lane is not recognized (see at least Para. [0029], “There are various operating conditions as described in detail later, but as long as other conditions are met, the steering support function should be turned on (operated) in the lane recognition state and turned off (stop) when the lane  cannot be recognized”) by the first processor (see at least Para. [0021], “the image processing unit 12 also determines the operating conditions of the steering support function as described later, and supplies the determination result to the steering support control unit 20”)…
	when the first condition is satisfied (see at least Para. [0023], “The steering support control unit 20 determines the operating conditions of various steering support functions, and executes steering support control when the operating conditions are satisfied”)…
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the driving assistance apparatus as taught by Akiyama in view of  Ueno by combining the second processor programmed to: …a first condition caused by that at least a part of the traffic lane is not recognized by the first processor… when the first condition is satisfied… as taught by Akihiro. One of ordinary skill in the art would have been motivated to make this modification in order to appropriately controls the operation / stop of the steering support function in the intersection, and reduces the annoyance felt by the driver (see at least Para. [0006]).
***Examiner notes while Ueno brought in to teach the operation driving assistance apparatus comprising: second processor programmed to: cancel the steering assist when a predetermined cancellation condition is satisfied while the steering assist is performed…, however, the combination of references Akiyama, Ueno and Akihiro would satisfy the conditions by first and second processor(s) while a torque change amount per unit time of a steering torque is being changed.***
Regarding claim 2, the combination of Akiyama, Ueno and Akihiro teaches the driving assistance apparatus according to claim 1. The combination of Akiyama, Ueno and Akihiro, where Akihiro teaches wherein the first condition is that a lane edge on a far side of the traffic lane from the pedestrian is not recognized by the first processor in the width direction (see at least Para. [0029], “There are various operating conditions as described in detail later, but as long as other conditions are met, the steering support function should be turned on (operated) in the lane recognition state and turned off (stop) when the lane  cannot be recognized”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the driving assistance apparatus as taught in the combination of Akiyama, Ueno and Akihiro by combining 15wherein the first condition is that a lane edge on a far side of the traffic lane from the pedestrian is not recognized by the first processor in the width direction as taught by Akihiro. One of ordinary skill in the art would have been motivated to make this modification in order to appropriately controls the operation/stop of the steering support function in the intersection, and reduces the annoyance felt by the driver (see at least Para. [0006]).
Regarding claim 3, the combination of Akiyama, Ueno and Akihiro teaches the driving assistance apparatus according to claim 1. Akiyama does not explicitly teach
	wherein the second processor is configured to apply the steering torque in the opposite direction to the vehicle when the second condition is satisfied by a deceleration operation performed by the driver to thereby cancel the steering assist.
	However, in the same field of endeavor, Ueno teaches
	wherein the second processor (see at least Para. [0022], “the automatic steering cancellation determination section 22 outputs an automatic steering cancel command to the motor torque control section 23”) is configured to apply the steering torque in the opposite direction to the vehicle when the second condition is satisfied (see at least Para. [0045], “if the motor torque after the automatic steering cancellation is excessive relative to the assist torque, and the turning angle after the automatic steering cancellation decreases relative to the turning angle before  the automatic steering cancellation, it can be determined that a large motor torque is generated to act in the opposite direction to the steering direction of the steering wheel 2. When the change rate switch conditions are satisfied, the  change rate of the motor torque is set to the first change rate (Step S6), and the motor torque is immediately approximated to the assist torque”) by a deceleration operation performed by the driver to thereby cancel the steering assist (see at least Para. [0022], “The assist torque computing section 20 computes the assist torque for reducing the driver's steering load according to the steering torque (assist torque computing step). The assist torque has such characteristics that it increases with the increase of the steering torque and decreases with the decrease of the vehicle speed. The automatic steering torque computing section 21 computes an automatic steering torque which is necessary to make the turning angle of the front wheels 3, 3 equal to the target turning angle for automatic steering (automatic steering torque computing step)”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify Akiyama by combining wherein the second processor is configured to apply the steering torque in the opposite direction to the vehicle when the second condition is satisfied by a deceleration operation performed by the driver to thereby cancel the steering assist taught by Ueno. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the deterioration of steering feeling, which is caused by the cancellation of automatic steering (see at least Para. [0005]).
Regarding claim 54, the combination of Akiyama, Ueno and Akihiro teaches the driving assistance apparatus according to claim 2. Claim 4 recites analogous limitations that are present in claim 3, therefore claim 4 would be rejected for the similar reasons above.
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama, Ueno and Akihiro as applied to claim 1 above, and further in view of Foerster et al. (US 2012/0265418; previous recorded).
	Regarding claim 5, the combination of Akiyama, Ueno and Akihiro teaches the driving assistance apparatus according to claim 1. Akiyama in view of Ueno, where Ueno teaches 	wherein the second processor is programmed not to apply the steering torque in the opposite direction to the vehicle (see at least Para. [0043], “the driver reduces grip force on the steering wheel. This causes a sharp decline in the steering torque, which is followed by a sharp decline in the assist torque. At this point of time, the motor torque is generated so as to gradually reduce the torque difference between the assist torque and the automatic steering torque. The motor torque then decreases by amount corresponding to the decrease of the assist torque. This generates a large motor torque acting in an opposite direction to a steering direction of the steering wheel”)  when the second condition is satisfied by a steering operation performed by the driver to thereby cancel the steering assist (see at least Para. [0045], “if the motor torque after the automatic steering cancellation is excessive relative to the assist torque, and the turning angle after the automatic steering cancellation decreases relative to the turning angle before  the automatic steering cancellation, it can be determined that a large motor torque is generated to act in the opposite direction to the steering direction of the steering wheel 2. When the change rate switch conditions are satisfied, the  change rate of the motor torque is set to the first change rate (Step S6), and the motor torque is immediately approximated to the assist torque”), and is programmed to apply the steering torque in the opposite direction to the vehicle when the second condition is satisfied (see at least Para. [0044], “the motor torque control section 23 according to the Embodiment 1 is so configured as to detect the rapid opposite rotation of the steering wheel 2 after the determination of automatic steering cancellation, according to relationship between the motor torque and the assist torque and according to a change in the turning angle of the front wheels 3, 3, and then switch the change rate of the motor torque for approximating the motor torque to the assist torque. More specifically, after it is determined that the automatic steering has been cancelled, the motor torque control section 23 determines whether the change rate switch conditions are satisfied”)…
Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify Akiyama, Ueno and Akihiro by combining wherein the second processor is programmed not to apply the steering torque in the opposite direction to the vehicle when the second condition is satisfied by a steering operation performed by the driver to thereby cancel the steering assist
	The combination of Akiyama, Ueno and Akihiro does not teach
	…other than the steering operation performed by the driver to thereby cancel the steering assist.
	However, in the same field of endeavor, Foerster teaches
	…other than the steering operation performed by the driver to thereby cancel the steering assist (see at least Para. [0025], “output of an acceleration block signal in order to trigger an engine control device, in particular for the suppression of the intention to accelerate for a restricted period of time”; Para. [0028], “The system can furthermore be designed to temporarily output a deactivation signal in order to deactivate a cancellation and activation suppression condition of a safety concept when recording an intention to accelerate by the driver, for a specified time duration, in particular for approximately 1 to 3 seconds” and Para. [0041]).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the driving assistance apparatus as taught in the combination of Akiyama, Ueno and Akihiro and combine …other than the steering operation performed by the driver to thereby cancel the steering assist as taught by Foerster. One of ordinary skill in the art would have been motivated to make this modification in order to meet a condition of a safety concept when the vehicle is conducting one or more measures in order to avoid a potential collision within the driving environment when the steering assist is cancelled (see at least Para. [0011]).
	Regarding claim 656, the combination of Akiyama, Ueno and Akihiro teaches the driving assistance apparatus according to claim 2. Claim 6 recites analogous limitations that are present in claim 5, therefore claim 6 would be rejected for the similar reasons above.
	Regarding claim 756, the combination of Akiyama, Ueno and Akihiro teaches the driving assistance apparatus according to claim 3. Claim 7 recites analogous limitations that are present in claims 5 and 6, therefore claim 7 would be rejected for the similar reasons above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663